Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 7/20/2022, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 1, 2, 6, 8-17, 19-21 are pending in this office action.
Claims 3-5, 7 and 18 have been cancelled.
Claims 1, 2, 6 and 16 have been amended.
Claims 1, 2, 6, 8-17, 19-21 have been rejected.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual enquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103(a) are summarized as follows:
a.	 Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.

7. 	Claim(s) 1, 2, 6, 12-15, 17, 19-21 are rejected under 35 U.S.C. 103 as obvious over Davis M et al. US 2013/0064927 in view of Millan et al. US 2013/0330308.

8.	 Regarding claims 1, 12, Davis M et al. discloses that direct feed microbial strains (DFM) including B-50508, B-50509, B-50510 are the strains which can be used with the feedstuffs to digest indigestible feedstuffs (at least in [0011]) by producing multiple enzymes ([0061], [0062], [0158], [0226] e.g. BP5 is B-50510).
Therefore, these strains provide good direct-fed microbial having the benefit of producing multiple enzymes including protease ([0061], [0062]) in order to serve as an additive having the effective quality to breakdown complex dietary components when used as feed additive ([0067], [0076], [0239] and [0311]).
Davis et al. also discloses that the strains can optionally be admixed with enzymes ([0075)).
However, Davis et al. is specifically silent about protease enzyme.
Millan et al. discloses that DFM can include Bacillus spp. and Bacillus spp. ([0079], [0080]) and serves as probiotic microorganism ([0050], [0055], and [0056)).
It can include ‘another component’ ([0291]) which can be considered in such a composition is one or more feed enzymes ([0291]- [0293]) which can include protease also (at least in [0293]) also. Millan et al. also discloses that DFM plus enzyme have improved significant improvement of production performance characteristics in animals ([0003]) which includes protease ([0293]) in an amount from 1000-60000PU/g (at least in claim 19) to meet claim 12. It would have been obvious that the disclose range amount overlaps the claimed range amount of enzyme showing prima facie case of obviousness.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Davis et al. by including the teaching of Millan et al. to incorporate additional enzyme in such a composition in addition to Bacillus sp. as probiotic ( 0050], [0055], [0056]) which includes protease ([0293]) in an amount from 1000-60000PU/g (at least in claim 19) in order to have protein digestibility such as digestibility ([((0354]) which provides the benefit of balanced “nitrogen retention” for muscle growth etc. ([0354], [(0356)).
It is to be noted that and as discussed above, Bacillus spp. serves as probiotic (i.e. antipathogen) and also it secretes protease. However, even if the disclosed Bacillus spp. as disclosed by Davis et al. which meets 1 , provides the benefits to serve as probiotic, and which secretes protease, yet additional protease can be additionally incorporated as disclosed by Millan et al. because the need for total enzyme depends on the amount of protease secreted by the probiotic Bacillus spp. and may not be sufficient because it depends on many factors including (i) the amount of protease secreted by the probiotic Bacillus spp. and also (ii) the type and amount of feed to be used to incorporate this additives together.
Regarding the transitional phrase “consisting essentially of, followed by further open-ended transitional phrase “comprising” in in dependent claim 1 can be interpreted as the feed additive composition having direct fed microbial strains (DFM) can comprise at least claimed three Bacillus strains as direct fed microbial strains which is disclosed
by Davis et al. (at least in [0008], [0011] which satisfies open ended “comprising’ transitional phrase of claim 1.
Regarding the phrase “consisting essentially of”, it is to be noted that Davis et al. also discloses that the strains can optionally be admixed with enzymes ([0075))). Therefore, the addition of the protease enzyme is considered does not materially affect the basic and novel characteristics of the claimed invention.

While it is recognized that the phrase “consisting essentially of’ narrow the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g. PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel Characteristics of the invention."); see also AK Steel Corp. v. Sollac, 344 F3.d 1234, 1239-1240, 68 USPQe2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). Further, the burden is on the applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant's invention, See MPEP 2111.03.
Therefore, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising" with respect to the claim interpretation of claim 1.

9. 	Regarding claim 2, it is known that Davis discloses that the disclosed DFM is helpful microorganism used as feed composition, therefore, it is probiotic (at least in [0011]). However, Davis is specifically silent about the term ‘anti-pathogenic’.

Millan et al. also discloses that Bacillus spp. can be considered as DFM (at least in [0079]) and DFM prevents the growth of harmful bacteria in the intestine ([0080]) and therefore, it is an anti-pathogen ([0088]- [0090]) and, therefore, meets claim 2.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to implement the teaching of Millan et al. into Davis et al. by including the teaching that the composition with DFM having Bacillus spp. (at least in [0079]) prevents the growth of harmful bacteria in the intestine ([0080]) and therefore, the composition is an anti-pathogen ([0088]- [0090)).

10. 	Regarding claim 6, Davis et al. is specifically silent about Bacillus spp. is spore forming bacteria.
Millan et al. discloses that Bacillus spp. is spore forming bacteria and can form endospore ([0079)]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to implement the teaching of Millan et al. into Davis et al. by including the teaching that the composition with DFM having Bacillus spp. (at least in [0079]) in the form of endospore provides the benefit of having better result because the Bacillus spp. can form suitable endospores under unfavorable environmental condition for survival ([0079]).

11. 	Regarding claim 13, Davis et al. discloses that the strains can optionally be admixed with enzymes ([0075]).

Millan et al. discloses that DFM can include Bacillus spp. and Bacillus spp. ([0079], [0080]) can include ‘another component’ ([0291]) which can be considered in such a composition is one or more feed enzymes ([0292]) and it includes protease (at least in [0293]) also. Millan et al. also discloses that DFM plus enzyme have improved significant improvement of production performance characteristics in animals ([0005]) which includes protease ([0293]) in an amount from 1000-60000PU/g (at least in claim 19 of Millan et al.) to meet claim 13. It would have been obvious that the disclose range amount overlaps the claimed range amount of enzyme showing prima facie case of obviousness.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Davis et al. by including the teaching of Millan et al. to incorporate additional enzyme in such a composition in order to have specifically a significant improvement of production performance characteristics in animals ([0005]) which includes protease ([0293]) in an amount from 1000-60000PU/g (at least in claim 19) in order to have protein digestibility such as digestibility ([(0354]) which provides the benefit of balanced “nitrogen retention” for muscle growth etc. ([0354], [0356))).

12. 	Regarding claims 14, 15, Davis M et al. is used who discloses that that B-50508, B-50509, B-50510 can be used in an amount of up to 3x108 cfu/g ([0297]) in the animal feed in order to provide the benefit of having the effective quality to breakdown complex dietary components when used as feed additive (at least in [0067], [0076], [0239], [0311]).

13.	 Regarding claim 17, Davis et al. is silent about the claim limitations of “instructions for administration” and “packaging” as claimed in claims 17, 18.
Millan et al. discloses that such a feed composition including a direct feed microbial (DFM), with enzyme having protease also ([0011], [0293]) can be provided in packaged form ([(0011)).
Millan et al. also discloses the feed additive composition is provided in a kit containing DFM, an enzyme etc. and instructions for administration ([(0010) as claimed in claim 17.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Davis et al. by including the teaching of Millan et al. to provide in the form of a kit with the instruction ([0010]) in order to have customer’s convenience to use following the instructions and also the packaging provide assimilations of more than one component together in packaged form to be used as per instruction provided by the manufacturer.

14. 	Regarding claim 19, Davis et al. discloses that the composition may include additional feed additives (at least in [0075], [0106]).

15. 	Regarding claim 20, Davis et al. discloses that the composition may include additional feed additives (at least in [0075], [0106}).

16.	 Regarding claim 21, Davis et al. discloses that the composition may include additional feed additives vitamins (at least in [0106]). It is to be noted that Davis et al. discloses "combinations with the feed material’ and “feed material includes vitamin’ ([0106]). Therefore, it is interpreted that the feed material can be premixed feed material ([0106)).

17. 	Claims 8- 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davis M et al. US 2013/0064927 in view of Millan et al. US 2013/0330308 as applied to claim 1 and further in view of Sjoeholm et al. US 2005/0148060 and as evidenced by Poulose et al. USPN 6312936.

18. 	Regarding claims 8, 10, Davis M et al. in view of Millan et al. are silent about subtilisin and it is from Bacillus amyloliquefaciens.
Sjoeholm et al. discloses that subtilisin protease is from Bacillus spp. ([0034], [0035]) and it is effective to act in an acidic environment because it is acid stable protease enzyme ([0135]) and it provides increased solubilization of vegetable proteins ([0083]) and the benefit of additionally reducing the amount of anti-nutrition factor ([(0134]). It is known that subtilisin can be from Bacillus spp. e.g. Bacillus amyloliquefaciens also as evidenced by Poulose et al. (col 1 lines 35-40).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Davis et al. in view of Millan et al. by including the teaching of Sjoeholm et al. discloses that subtilisin protease is from Bacillus spp. ([0034], [0035]), is effective to act in an acidic environment because it is acid stable protease enzyme ([0135]) and it provides increased solubilization of vegetable proteins ([(0083]) and the benefit of additionally reducing the amount of anti-nutrition factor ([0134)).

19. 	Regarding claims 9, 11, Davis et al. in view of Millan et al. is silent about sutilisin and it is from Bacillus amyloliquefaciens.
Sjoeholm et al. discloses that subtilisin protease is from Bacillus spp. ([0034], [0035]). is effective to act in an acidic environment because it is acid stable protease enzyme ([0135]) and it provides increased solubilization of vegetable proteins ([0083]) and the benefit of additionally reducing the amount of antinutrition factor ([0134)). It is known that subtilisin can be from Bacillus spp. e.g. Bacillus amyloliquefaciens also as evidenced by Poulose et al. (col 1 lines 35-40).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Millan et al. with the teaching of Sjoeholm et al. to include subtilin protease is from Bacillus spp. ([0034], [0035]) is effective to act in an acidic environment because it is acid stable protease enzyme ([0135]) and the benefit of additionally reducing the amount of antinutrition factor ([0134]). It is known that subtilisin can be from Bacillus spp. Bacillus amyloliquefaciens also as evidenced by Poulose et al. (col 1 lines 35-40).

20.	 Claim 16 is rejected under 35 U.S.C. 103 as obvious over Davis M et al. US 2013/0064927 in view of Millan et al. US2013/0330308 and in view of Rehberger et al. US 2005/0255092 and (additionally), in view of Miller et al. USPN 6410305.

21. 	Regarding claim 16, Davis M et al. discloses that B-50508, B-50509, B-50510 are the strains which can produce multiple enzymes also (at least in [0061], [0062], [0067], [0158], [0226] e.g. BP5 is B-50510). Therefore, these strains provide good direct-fed microbial having the benefit of producing multiple enzymes including protease ([(0061], [0062]) in order to serve as an additive having the effective quality to breakdown complex dietary components when used as feed additive (at least in [0067], [0076], [0239], [031 1)).
Davis M et al. is silent about additional enzyme protease addition to further to improve digestibility, nitrogen retention etc.
Millan et al. discloses a method to make animal feed by introducing that the direct-fed microbial (DFM) in combination with enzyme(s) as additive which include at least protease in feed composition ([0011], [0014]) and it improves digestibility (such as amino acid digestibility), feed conversion ratio (FCR), nitrogen retention, carcass yield, survival, growth rate, weight gain, feed efficiency ratio, immune response, the growth of beneficial bacteria in the gastrointestinal tract (at least in [0005], [0354], and [0356)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to implement the teaching of Millan et al. into Davis et al. by including the teaching to incorporate additional enzyme in such a composition in order to have specifically a significant improvement of production
performance characteristics in animals ([0005]) which includes protease ([0293]) in an amount from 1000-60000PU/g (at least in claim 19 of Millan et al.) in order to have protein digestibility such as digestibility which provides the benefit of balanced “nitrogen retention” for muscle growth etc. ([0005], [0354], [0356)]).
Regarding the amended claim limitation of “wherein the subject is swine’, Rehberger et al. discloses that Bacillus strain inhibits pathogenic swine E coli. and therefore, can be fed to swine (Abstract).
One of ordinary One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to implement the teaching of Davis et al. in view of Millan et al. by including the teaching of Rehberger et al. who discloses that Bacillus strain inhibits pathogenic swine E coli. and, therefore, can be used as the feed composition for swine (Abstract).
(Additionally), Miller et al. USPN 6410305 discloses that the combined use of probiotic feed additive (col 4 lines 13-16,30-32, 35-36, col 5 lines 20-25, col 8 lines 31- 39) can be used for animal including swine also ([col 9 lines 38-40).
One of ordinary skill in the art before the effective filling date of the claimed
invention would have been motivated to implement the teaching of Davis et al. in view of Millan et al. by including the teaching Miller et al.to introduce probiotic feed additive (col 4 lines 13-16,30-32, 35-36, col 5 lines 20-25, col 8 lines 31-39) for the specific use for desired animal e.g. swine also ([col 9 lines 38-40).

Response to arguments
22.	Applicants primarily argued that applicants do not agree that Davis is a proper reference for combining with Milan to render the claims obvious (in Remarks, page 5, 4 th paragraph) Therefore, applicants argued that Davis in response to Milan is not an obvious rejection because of the following reasons (in Remarks pages 5-6): 
(i) Applicant finds nothing, and the Examiner further did not provide a citation to any source in support of, an alleged teaching or suggestion of the above-recited allegation that “because the need for total enzyme depends on the amount of protease secreted by the probiotic Bacillus spp. and may not be sufficient because it depends on many factors including (i) the amount of protease secreted by the probiotic Bacillus spp. and also (ii) the type and amount of feed to be used to incorporate this [sic] additives together”
(ii) Applicants continued arguments (page 5, last paragraph) that “Rather, the Examiner appears to be taking Office Notice that this rationale is allegedly obvious. Applicant respectfully submits that the application of Official Notice in the outstanding Office Action is improper”
(iii) On page 6, first paragraph, in brief, applicants argued that “It would not be appropriate for the [E]xaminer to take official notice of facts without citing a prior art reference where the facts asserted to be well known are not capable of instant and unquestionable demonstration as being well-known” (see /d., emphasis added). “For example, assertions of technical facts in the areas of esoteric technology or specific knowledge of the prior art must always be supported by citation to some reference work recognized as standard in the pertinent art. In re Ahlert, 424 F.2d at 1091, 165 USPQ at 420-21” Ud., emphasis added). Applicant notes that no such support has been provided in this case. Reviewing courts must rely on the record, and the Federal Circuit has always required that absent the case where Official Notice is “instant and unquestionable,” the Examiner must provide support and reasoning for Official Notice to be proper.
In response to (i) to (iii), it is to be noted that the “assertions of technical facts are supported by citation”.  The reason is if we consider secondary prior art by Milan et al., as mentioned on page 4 last paragraph that “Milan et al. discloses that DFM can include Bacillus spp. ([0079], [0080]) and it serves as probiotic ([0050], [0055], [0056]) and the composition can also include one or more feed enzyme (s) ([0291]- [0293]) which can include protease ([0293])”. Therefore, if we interpret this disclosure by Milan, it is understood that Milan’s food composition having any Bacillus spp. which serves as probiotic can include further additional enzyme protease also. Therefore, as because the primary prior art by Davis meets claimed Bacillus spp. Davis can be used as food bacteria. However, even if this specific probiotic Bacillus spp. of secrets protease, yet, because it is Bacillus spp., therefore, it can be considered in combination with an additional protease enzyme as disclosed by the secondary prior art by Milan et al. to modify Davis because one of ordinary skill in the art can further supplement with more additional protease with reasonable expectation of success (MPEP 2143.02) in order to provide desired amount of protease as feed additive in the final feed composition. Additionally, Davis et al. does not mention that food composition supplemented with this disclosed specific Bacillus spp. does not need any further additional protease when resent in the food composition.  

23.	Applicants arguments on page 7 in relation to the rejections of claims 8-11 and on page 8 in relation to the rejections made for claim 16 do not add any further arguments to argue for the additional secondary prior arts used for addressing claims 8-11 and for claim 16. Therefore, as because arguments with respect to Davis in view of Milan already addressed above, examiner is maintaining this rejection. 

24.	Applicants do not have any further arguments as such. Therefore, the rejection is maintained and made as final. 

Conclusion
25.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792            

/DONALD R SPAMER/Primary Examiner, Art Unit 1799